DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“surface frame image module” in claim 1,
“coregistration module” in claim 1,
“frame tracking module”, in claim 2,
“tracking module”, in claim 10, 
“probe surface image module”, in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: Paragraphs 0039 and 0049 of the Specification and Fig. 7 discloses the surface frame image module is a component or board within the processor 36.
Claim 1: Paragraphs 0039 and 0049 of the Specification and Fig. 7 discloses the coregistration module is a component or board within the processor 36
Claim 2: Paragraphs 0039 and 0049 of the Specification and Fig. 7 discloses the frame tracking module is a component or board within the processor 36
Claim 10: Paragraphs 0039 and 0050 of the Specification and Fig. 7 discloses the tracking module is a component or board within the processor 36
Claim 10: Paragraphs 0039 and 0050 of the Specification and Fig. 7 discloses the probe surface image module is a component or board within the processor 36
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected because it recites “acquiring a first surface image of a first skin surface of a medical patient using a surface detector assembly comprising a surface frame coupleable to the first skin surface and a camera system registered to the surface frame” and then further recites “acquiring a first surface image of the first skin surface of a medical patient using the surface detector assembly” and “acquiring a second surface image of a second skin surface of the medical patient, the second skin surface at least partially overlapping the first skin surface”.  It is unclear and therefore indefinite whether a surface image is acquired twice to obtain a first surface image, and then a second surface image is acquired, or if this is a duplicate claim limitation of acquiring a first surface image.  The examiner assumes that the first surface image is acquired only once using the surface detector assembly.

Claims 13-19 are rejected because they inherit deficiencies by nature of their dependency on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013101562A2 to Caluser et al. “Caluser”, in view of US2013/0296707 to Anthony et al. “Anthony”.

Regarding claim 1, Caluser discloses a system (“apparatus and method”, Page 6, lines 4-10) for registering medical images (“The data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame. The real time ultrasound image can be coregistered with any number of sets of images previously recorded”, Page 6, line 21- Page 7, line 2) comprising: 
a surface detector assembly (“probe 34 with magnetic sensor 52”, Page 17, lines 20-24; Fig. 5; ultrasound probe 34 with magnetic sensor cable 56 and attachment 116, see Fig. 19) positionable on a skin surface of a medical patient (placing the probe onto the surface of a breast, See Fig. 5; “hold the ultrasound probe scan-head center at the anatomical reference, for example, on the Nipple C, with probe 34, fitted with position sensor 52”, Page 21, lines 17-18), the surface detector assembly comprising: 
a surface frame (“ultrasound probe attachment, Fig. 19, Ref. 116; Page 11, line 9);  
an imaging system (“ultrasound transducer”, Fig. 19, Ref. 34) coupled to the surface frame (attached to the attachment, See Fig. 19, relationship between attachment 116 and ultrasound transducer 34) and configured to acquire one or more surface images of a portion of the skin surface of the medical patient located proximate a lower surface of the surface frame [Examiner notes: the attachment 116 attached to the probe/transducer 34 has a flat smooth surface with raised margins, located at the head of the ultrasound transducer 34, See Fig. 19.  The ultrasound scan head is held on the Nipple C (Page 21, lines 17-18), the Nipple C and the breast in general would be proximal to the lower surface of the surface frame (attachment 116).  When the ultrasound captures images (Page 17, lines 17-19) such as images of the breast (Page 18, line 20) during breast surface scanning for a breast ultrasound exam (Page 16, lines 7-11), it is inferred that the acquired images of the medical patient (i.e. breast of a patient) is positioned proximate a lower surface of the surface frame.]; and 
a processor (“processor”, Page 14, line 14) comprising: 
a surface frame image module (hardware and software of the three dimensional mapping display (TDMD), Page 14, lines 12-15) connected to a signal output of the camera system (“Video output 24 from ultrasound device 22 is digitized by the dedicated TDMD module/board 40”, Page 15, lines 9-15; or the ultrasound device (Ref. 22) can be interfaced and directly provide the digital images to the TDMD, Page 15, lines 9-15) and programmed to identify positional coordinates of at least one common surface landmark within the one or more surface images (“software substantially used to process the data received by the processor from the at least one sensor and data from the ultrasound to manipulate the data for identifying, and storing in memory as selected by the user, target site location and size information in relation to selected anatomical reference(s) for simultaneous review and interpretation and later retrieval for comparative purposes with later examination, whether compared in real time or a later time based upon saved data”, Page 19, lines 9-16; anatomical landmark can include the nipple, Page 6, lines 14-15, which reads on a surface landmark) [Examiner notes: in identifying target site location in relation to selected anatomical reference in the data from the ultrasound (that is broadly interpreted as image data), it is inferred that the anatomical reference location is also identified in the ultrasound data]; and 
a coregistration module (TDMD computer with position tracking module, Page 14, line 12 – Page 15, line 8) programmed to co-register a first medical image of the medical patient with a second medical image of the medical patient (“coregister the ultrasound real time images with the body diagram or other secondary sets of images “, Page 14, line 12 – Page 15, line 8) based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first medical image, and positional coordinates of the surface frame within the second medical image (Abstract; Page 6, line 21- Page 7, line 2; Page 7, lines 3-6) [Examiner notes: Caluser discloses “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.” (Page 6, line 21- Page 7, line 2) Caluser further discloses each saved ultrasound image will have attached positional information corresponding to each pixel in the ultrasound frame and the diagram with the body part with the ultrasound probe position and orientation in reference to the anatomical reference(s) (Page 7, lines 3-6), wherein the anatomical reference is a nipple (Page 6, lines 14-15), such as Nipple C (Page 21, lines 17-18).  Therefore, registering a series of images in a first image set with the body part representation of a second set, would include registering at least first and second images of the first ultrasound image set to the body part representation of a second set, wherein each image contains position data from the positional sensors (and would read on the position of the surface frame since the surface frame is attached to the ultrasound probe with the position sensor as discussed above) and position data in reference to the anatomical reference, and would read on co-registering a first medical image of the medical patient with a second medical image of the medical patient based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first medical image, and positional coordinates of the surface frame within the second medical image.  This is further supported in the Abstract where multiple ultrasound free hand two-dimensional frames can be reconstructed in three-dimensional volume images corresponding to the scanned region.].  
However, Caluser does not disclose the imaging system includes a camera system configured to acquire surface images of a portion of the skin surface.
Anthony teaches a device (Fig. 1, Ref. 100) with a camera (Fig. 1, Ref. 132; Paragraph 0045) and an ultrasound probe (Fig. 1, Ref. 112; Paragraphs 0027-0028, 0045), wherein the probe can be integrated into the frame (Fig.1, Ref. 118) of device 100 (Paragraph 0027).  The camera can be mounted on the ultrasound transducer of the ultrasound probe (Paragraph 0045).  The camera can be directed toward the skin surface in order to capture images of the skin surface (Paragraph 0045).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the imaging system includes a camera system mounted to the ultrasound transducer and acquiring surface images of the skin surface, as taught by Anthony, in order to have an imaging system to capture images of sufficient quality of the skin surface including targets or features on the skin surface (Anthony, Paragraph 0045, 0113).
Therefore, the combination of Caluser and Anthony would teach a camera system coupled to the surface frame and configured to acquire surface images of a portion of the skin surface, since the Anthony teaches the camera can be coupled to the ultrasound transducer, and Caluser discloses the surface frame is coupled to the ultrasound transducer.  Therefore the camera is coupled to the surface frame via the ultrasound transducer.

Regarding claim 2, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
Caluser discloses a position sensor coupled to the surface frame (Page 21, lines 17-18).  Caluser discloses the probe 34 is fitted with position sensor 52 (Page 21, lines 17-18), and the probe also includes an ultrasound probe attachment, Fig. 19, Ref. 116; Page 11, line 9), which reads on a surface frame.  Since the position sensor and attachment can be broadly interpreted as components of the ultrasound probe device 34, this would read on the position sensor is coupled to the surface frame; 
wherein the processor (TDMD with processor, Page 14, lines 12-14) further comprises a frame tracking module (“3D magnetic tracking member with transmitter connected to TDMD”, Page 14, lines 15-18) that receives a signal output from the position sensor (“provide the position tracking module with positional information from the tracked anatomical references and the ultrasound probe or probes”, Page 14, lines 20-23; wherein an attachment, Fig. 19, Ref. 116, is coupled to the ultrasound probe, Fig. 19, Ref. 34, and reads on a surface frame) and determines a real-time location of the surface frame therefrom (TDMD computer determining real-time location of ultrasound probe (Page 5, lines 18-20; ultrasound probe position dynamically registered in real time, Page 31, Claim 8; “enables, during real time ultrasound scanning, continuous ultrasound probe position and orientation display”, Page 6, lines 7-10; wherein the display is generated by the TDMD using positional information provided by position sensor 52, Page 15 line 9 – 15; wherein the position data is dynamic, Page 14 line 23 – Page 15, line 8; and therefore the attachment coupled to the probe); and wherein the coregistration module is further programmed to dynamically adjust registration between the first medical image and the second medical image based on the real-time location of the surface frame (“the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.”, Page 6, line 21- Page 7, line 2; wherein the position sensor provides positional information of the ultrasound probe, Page 14, lines 20-23, wherein the positional information is real time, Page 6, lines 19-21; and therefore the position information from the position sensor would also indicate the position of the surface frame since they are coupled via the ultrasound transducer).  

Regarding claim 3, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
Caluser teaches a display that displays the at least one common surface landmark relative to the surface frame on a body diagram of the medical patient (Page 17, line 20-Page 18, line 4).  Caluser teaches FIG. 6 illustrates TDMD display 38 with the captured video image D from the ultrasound machine and the body diagram of FIG. 5 with the transducer 34 position and orientation at the time of image capture D and two different targets F and G in body part diagram I, and F" and G' as selected in image D image capture (Paragraph 0045).  As can be seen in Fig. 6, the circle in the middle of the body diagram is that of a nipple a common surface landmark (Fig. 6, Page 17, lines-5-19).  The position of the transducer 34 position would read on the position of the surface frame.

Regarding claims 12 and 13, Caluser discloses a method of coregistering medical images (“method of use for automated ultrasound probe position registration”, Page 6, lines 4-5, “real time ultrasound image can be coregistered with any number of sets of images”, Page 7, lines 1-2) comprising: 
acquiring a first medical image of the medical patient having the surface frame depicted therein and acquiring a second medical image of the medical patient having the surface frame depicted therein;  [Caluser discloses on the TMD display, acquiring a body diagram I, See Fig. 6, that includes  a probe/transducer position Icon E for obtained ultrasound image D in the TMD display (Page 17, line 20 – Page 18, line 18);  Caluser further discloses obtaining a set of ultrasound images with body part representation (Page 6, line 21-Page 7, line 2)  This reads on obtaining at least first and second medical images with the probe/transducer depicted therein, wherein the depicted probe/transducer would read on the surface detector assembly (See claim 1 rejection above)].  
Caluser further discloses that the first and second medical images are overlapping (“An additional function is to display a cumulative area of the transducer positions (via icon E) over the body diagram, where the ultrasound images of breast tissue were generated and displayed in real time, during patient examination. Fig.60 displays all ultrasound frames generated while scanning the breast (F) over the breast diagram with nipple C”, (Page 18, lines 19-23; As seen in Fig. 60, the ultrasound images are overlapping); and 
coregistering the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark (Abstract; Page 6, line 21- Page 7, line 2; Page 7, lines 3-6) [Examiner notes: Caluser discloses “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.” (Page 6, line 21- Page 7, line 2) Caluser further discloses each saved ultrasound image will have attached positional information corresponding to each pixel in the ultrasound frame and the diagram with the body part with the ultrasound probe position and orientation in reference to the anatomical reference(s) (Page 7, lines 3-6), wherein the anatomical reference is a nipple (Page 6, lines 14-15), such as Nipple C (Page 21, lines 17-18).  Therefore, registering a series of images in a first image set with the body part representation of a second set, would include registering at least first and second images of the first ultrasound image set to the body part representation of a second set, wherein each image contains position data from the positional sensors (and would read on the position of the surface frame since the surface frame is attached to the ultrasound probe with the position sensor as discussed above) and position data in reference to the anatomical reference, and would read on co-registering a first medical image of the medical patient with a second medical image of the medical patient based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first medical image, and positional coordinates of the surface frame within the second medical image.  This is further supported in the Abstract where multiple ultrasound free hand two-dimensional frames can be reconstructed in three-dimensional volume images corresponding to the scanned region.].  
Caluser additionally discloses a surface detector assembly comprising a surface frame coupleable to the skin surface (The ultrasound scan head is held on the Nipple C (Page 21, lines 17-18), the Nipple C and the breast in general would be proximal to the lower surface of the surface frame (attachment 116), and therefore the ultrasound scan head with attachment 116 held on the Nipple C would read on the surface frame coupleable to the skin surface).  
However, Caluser does not explicitly disclose: acquiring a first surface image of a first skin surface of a medical patient using a surface detector assembly comprising a surface frame coupleable to the first skin surface and a camera system registered to the surface frame; determining positional coordinates of at least one surface landmark in the first surface image; acquiring a second surface image of a second skin surface of the medical patient, the second skin surface at least partially overlapping the first skin surface; determining positional coordinates of at least one surface landmark in the second surface image; comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image; and identifying at least one common surface landmark based on the comparison.
Anthony teaches acquiring a first and second surface image of a first skin surface of a medical patient using a device comprising a camera system (Paragraphs 0027, 0045).  Anthony teaches a device (Fig. 1, Ref. 100) with a camera (Fig. 1, Ref. 132; Paragraph 0045) and an ultrasound probe (Fig. 1, Ref. 112; Paragraphs 0027-0028, 0045), wherein the probe can be integrated into the frame (Fig.1, Ref. 118) of device 100 (Paragraph 0027).  The camera can be mounted on the ultrasound transducer of the ultrasound probe (Paragraph 0045).  The camera can be directed toward the skin surface in order to capture images of the skin surface (Paragraph 0045).  The images read on first and second surface images.  
Anthony further teaches determining positional coordinates of at least one surface landmark in the first and second image (“establishing a world coordinate system using the predetermined dimensions of the fiducial marker and the two or more digital images”, Paragraph 0124.  It would be inferred that the positional coordinates of the fiducial marker/features of the skin surface would need to be determined in the two or more digital images to convert/establish into a world coordinate system).
Anthony teaches comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image (“the fiducial marker/features of the skin surface may be visible in at least one of the plurality of digital images…the correspondence between images may be extracted”, Paragraph 0122, where correspondence reads on comparing) and identifying at least one common surface landmark based on the comparison (“identifying the fiducial marker in two or more digital images from the camera”, Paragraph 0124).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the invention includes a device comprising a camera system and the method includes acquiring a first surface image of a first skin surface of a medical patient using the device; determining positional coordinates of at least one surface landmark in the first surface image; acquiring a second surface image of a second skin surface of the medical patient, using the device; determining positional coordinates of at least one surface landmark in the second surface image; comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image; and identifying at least one common surface landmark based on the comparison, as taught by Anthony, in order to be able to register the surface images and establish a world coordinate system using the registered images to determine a pose of the imaging probe that also includes an ultrasound transducer, to then be able to align the ultrasound images generated from the ultrasound transducer (Anthony, Paragraph 0124).
Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Caluser and Anthony to teach the device with a camera system is a surface detector assembly comprising a surface frame coupleable to the skin surface with a camera system registered to the surface frame since Caluser discloses a surface detector assembly with an ultrasound transducer and an attachment that reads on the surface frame coupled to the transducer (The ultrasound scan head is held on the Nipple C (Page 21, lines 17-18), the Nipple C and the breast in general would be proximal to the lower surface of the surface frame (attachment 116), and therefore the ultrasound scan head with attachment 116 held on the Nipple C would read on the surface frame coupleable to the skin surface) and Anthony teaches a device (Fig. 1, Ref. 100) with an ultrasound system (Fig. 1, Ref. 112; Paragraphs 0027-0028, 0045) with a camera system (Fig. 1, Ref. 132; Paragraph 0045), wherein the camera of the camera system is coupled to the ultrasound transducer (See Fig. 1, Ref. 112 in regards to Ref. 132).  Both the camera and the attachment being coupled to the ultrasound transducer would read on the camera being registered to the frame, via the ultrasound transducer.  The motivation would be the same as above.
Further, since the ultrasound images of Caluser are overlapping, it would be inherent that in the combination of Caluser and Anthony, that the surface images would be overlapping, since the two imaging sensors (ultrasound and camera) are both part of the same assembly.

Regarding claim 15, the modifications of Caluser and Anthony disclose all the features of claim 12 above.  
Anthony provides explicit examples of acquiring first and second medical images using only ultrasound (see claim 12 rejection above).  Anthony additionally teaches that the second image modality could be e.g., x-ray imaging, x-ray computed tomography, magnetic resonance imaging (“MRI”), optical coherence tomography, positron emission tomography, and so forth (Paragraph 0092).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein the system includes acquiring the first medical image using a first imaging modality; and acquiring the second medical image using a second imaging modality, different from the first imaging modality, as taught in a separate embodiment of Anthony, in order so that in imaging the breast, elastography data that characterizes compressibility of tissue may be registered to other medical information such as images of bone and other tissue structures (Anthony, Paragraph 0092).

Regarding claim 16, the modifications of Caluser and Anthony disclose all the features of claim 12 above.  
As disclosed in the claim 12 rejection above, Caluser discloses the second medical image is an ultrasound image using a transducer assembly that can be held (See claim 12 rejection above).  Additionally as disclosed in the claim 12 rejection above, Anthony teaches the second surface image is a digital camera image, from a camera coupled to the ultrasound transducer (See claim 12 rejection above).

Regarding claim 18, the modifications of Caluser and Anthony disclose all the features of claim 12 above.
As disclosed in the claim 12 rejection above, the modifications of Caluser and Anthony disclose acquiring the first and second medical image with the surface frame, acquiring a second surface image, and coregistering the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark (See claim 12 rejection above).  
Caluser further discloses the first medical image is located at a first position and the second medical image is in a second position (Page 18, lines 19-23; Fig. 60).  Caluser further discloses “an additional function is to display a cumulative area of the transducer positions (via icon E) over the body diagram, where the ultrasound images of breast tissue were generated and displayed in real time, during patient examination. Fig.60 displays all ultrasound frames generated while scanning the breast (F) over the breast diagram with nipple C”, (Page 18, lines 19-23).  Therefore, as show in Fig. 60, by displaying all ultrasound frames generated while scanning the breast, each frame/image depicts a different position, and it is inherent that a first medical image (ultrasound frame/image) is located at a first position and the second medical image (ultrasound frame/image neighboring the first ultrasound frame/image) is located in a second position.  Additionally, it is also inherent that the surface frame is attached to the second skin surface of the medical patient at a second position that at least partially overlaps the first position, since for image acquisition, the ultrasound probe with surface frame is attached to the breast (Page 11, line 9; Page 17, line 17-Page 18, line 4; Fig. 5, showing ultrasound probe 34 attached to the breast), and as shown in Fig. 60, multiple ultrasound images are acquired during breast scanning (Page 18, lines 19-23), where each image is in a different but overlapped position.  Therefore it is inherent for a second image, the surface frame is attached to a second skin surface of the medical patient at a second position that at least partially overlaps the first position.  
Additionally, it is also inherent that the acquired second surface image (as discussed above, which is also disclosed in the claim 12 rejection above) is also at the second position of the surface frame, since both the surface frame and the camera for the surface image is coupled to the ultrasound transducer (See claim 1 rejection above for the combination of Caluser and Anthony disclosing an ultrasound probe with surface frame and camera), along with the position sensor which is also coupled to the ultrasound transducer as disclosed by Caluser (Fig. 5, sensor 52 on probe 34), and the position of the surface frame is the position of the ultrasound transducer.
Caluser further discloses displaying the first position of the surface frame on a body diagram of the medical patient using positional data determined from the first medical image (See Figs 6 and 60; in Fig. 6, “probe 34 is identified at transducer position icon E for its position location and orientation”, where the position icon E is display on a body part diagram I, Page 18, lines 5-18; Page 18, lines 19-23) [the position icon E for the probe position, would read on the location of the surface frame since the surface frame is attached/a part of the probe assembly, See claim 1 rejection above]; 
Caluser discloses displaying a real-time position (“display…probe position in the real time body diagram”, Page 7, lines 14-15; Page 18, lines 5-18; Page 18, lines 19-23) of the surface frame (the position icon E for the probe position, would read on the location of the surface frame since the surface frame is attached/a part of the probe assembly, See claim 1 rejection above) fitted with a position sensor (See Fig. 5, ultrasound probe includes a position sensor 52) on the body diagram (“body diagram I”, Page 18, lines 5-18) of the medical patient (inherent in the term body diagram) prior to acquisition of the second medical image (inherent since the display is updated in real time throughout the procedure, so the display will show the position of the probe at the first position prior to acquisition of the second medical image), wherein the real-time position of the surface frame is determined based on a signal output from the position sensor (“magnetic sensor 52 is used to track the ultrasound probe”, Page 22, lines 5-7; “sensor (tracking module) 52 provide the positional information to the TDMD 20”, Page 15, lines 10-12; “display…probe position in the real time body diagram”, Page 7, lines 14-15; inherent that if the display of the probe is in real time, tracking of the probe by the sensor 52 is also in real time).
Caluser discloses aligning the real-time position of the surface frame with the first position of the surface frame using the body diagram (“guiding the ultrasound to a previously recorded target through following the real time display of the ultrasound transducer position in relation to the target coordinates from a previous examination”, Page 5, line 21 - Page 6, line 2; “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame. The real time ultrasound image can be coregistered with any number of sets of images previously recorded” (Page 6, line 21- Page 7, line 2); “During future examinations, the user is guided to the target by entering the target coordinates obtained at the previous examination, display the target in the body diagram and adjust the probe position in the real time body diagram to overlap the target”, Page 7, lines 13-15).

Regarding claim 19, the modifications of Caluser and Anthony disclose all the features of claim 12 above.
Caluser further discloses tracking motion of the medical patient during acquisition of the second medical image (“continuously tracks the anatomical reference position, the nipple c in this case, to compensate for motion registration errors during the exam”, Page 17, line 20 -23) using a position sensor (magnetic sensor, Fig. 5, Ref. 48 and 52; Page 17, lines 20-23) that monitors positional changes of the surface frame (“magnetic sensor, Ref. 52, is attached to the exterior of the probe”, Ref. 34, Page 17, lines 11-13); positional data corresponding to magnetic sensor position is collected for tracking, Page 17, lines 14-19; this reads on monitoring positional changes of the probe with attachment (surface frame) since the position and changes in position of magnetic sensor, Ref. 52, would correspond to position and changes in position of the probe with attachment); and dynamically adjusting registration between the first medical image and the second set of medical image based on the tracked motion (“guiding the ultrasound to a previously recorded target through following the real time display of the ultrasound transducer position in relation to the target coordinates from a previous examination”, Page 5, line 21 - Page 6, line 2).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, as applied to claim 1 above, and further in view of US2008/0219528 to Edgar et al. “Edgar”.

Regarding claims 4 and 5, the modifications Caluser and Anthony disclose all the features of claim 1 above.
Caluser discloses wherein the anatomical reference point real time tracking can used pattern recognition (Page 20, lines 16-17).
However, the modifications of Caluser and Anthony do not explicitly disclose wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein.
Edgar teaches a similar system a surface detector assembly (“applicator head”, Fig, 1, Ref. 2) positionable on a skin surface (“moved across the skin”, Paragraph 0064), with a surface frame (“floating ring”, Paragraph 0064, Fig. 1, Ref. 6), camera system (“high resolution camera module”, Paragraph 0075, 0121; Fig. 1, Ref. 16), and a processor (“computer”, Paragraph 0082-0084) with a surface frame image module (computer memory with software for tracking registration, Paragraph 0086).  Edgar teaches wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein (Paragraph 0121, 0184).  Edgar discloses the software analyzes the captured images and identifies landmarks, or “skinmarks” in those images. Many aspects of human features may be used as skinmarks, for example, pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such as bumps (Paragraph 0121, 0184).  The skinmarks read on surface landmarks, and the software reads on pattern recognition algorithm.  
Further, the skinmarks such as pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such as bumps (Paragraph 0121, 0184), read on potential microfeatures located on the skin surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Caluser and Anthony, wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein, wherein the surface landmark comprises a microfeature located on the skin surface, as taught by Edgar, in order to provide an alternative to track positioning of the device (Edgar, Paragraph 0184), such as the probe in the system of Caluser and Anthony.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, as applied to claim 1 above, and further in view of US2014/0355840 to “Peyton”.

Regarding claim 6, the modifications Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications Caluser and Anthony do not disclose wherein the at least one common surface landmark comprises a body surface feature that is located proximate to and beneath the skin surface.  
Peyton teaches in a similar field of endeavor of breast imaging and comparison of mammographs (Abstract) and registration of landmarks (Paragraph 0066).  Peyton teaches wherein the at least one common surface landmark comprises a body surface feature that is located proximate to and beneath the skin surface (Paragraph 0029, 0045).  Peyton discloses breast landmarks can include the pectoralis muscle (Paragraph 0029, 0045), which reads on a landmark that comprises a body surface feature that is located proximate to and beneath the skin surface.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein the at least one common surface landmark comprises a body surface feature that is located proximate to and beneath the skin surface, as taught by Peyton, in order to provide a landmark in conjunction with one or more additional surface landmarks such as a nipple so that distance measurements between the two landmarks are used as the registration/matching criteria between different images to improve accuracy (Peyton, Paragraph 0046).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of US6,122,541 to “Cosman”.

Regarding claim 7, the modifications Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications of Caluser and Anthony do not disclose at least one of a radiopaque material and an oil-filled structure embedded within the surface frame.
Cosman teaches in a similar field of endeavor of tomographic imaging and image registration (Abstract).  Cosman teaches a frame structure (Fig. 6A) attached to the surface of a patient’s body (head), and includes markers (Fig. 6A, Ref. 612), wherein the markers can be radiopaque or MR (magnetic resonance) compatible (Col. 8, lines 24-29).  Since as seen in Fig. 6a, the markers are within the frame structure, this reads on the markers being embedded within the surface frame.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein the system comprises at least one of a radiopaque material embedded within the surface frame, as taught by Cosman, in order to allow the surface frame to be detected by in CT or x-ray imaging.  This is important since Caluser states that correlation of ultrasound images with images of the same body region obtained with other modalities (MRI, CT, mammograms, PET, etc.) becomes increasingly important for medical diagnostic therapeutic purposes (Caluser, Page 3, lines 3-10), therefore detecting the surface frame of the surface detector assembly using a modality such as CT would aid in the correlation between images from CT and images from the surface detector assembly.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, as applied to claim 1 above, and further in view of US5,668,844 to “Webber”.

Regarding claims 8 and 9, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications of Caluser and Anthony do not disclose wherein the surface detector assembly further comprises a visible grid positioned within the surface frame.  
Webber teaches in a similar field of endeavor, a tomosynthetic system, wherein the surface detector assembly further comprises a visible grid positioned within the surface frame.  Webber teaches an object of interest rests on the detector device (Fig. 8, Ref. 30), wherein the detector device contains a radiopaque fiducial reference (Fig. 8, Ref. 44).  The radiopaque fiducial reference includes a radiopaque grid (Col. 6, lines 57-67) that is attached to the underside of the image detector (Fig. 8, Ref. 40) so that the grid is held in fixed position.  Further, Webber teaches wherein the grid is made from highly radiopaque material such as metal wire (Col. 7, lines 33-34).  This reads on a visible grid comprising a plurality of radiopaque wires. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein the surface detector assembly further comprises a visible grid positioned within the surface frame, and the grid is made from radiopaque wire, as taught by Webber, in order to provide a fiducial reference for the object or region being imaged, and to allow the surface frame to be detected by in CT or x-ray imaging.  This is important since Caluser states that correlation of ultrasound images with images of the same body region obtained with other modalities (MRI, CT, mammograms, PET, etc.) becomes increasingly important for medical diagnostic therapeutic purposes (Page 3, lines 3-10), therefore detecting the surface frame of the surface detector assembly using a modality such as CT would aid in the correlation between images from CT and images from the surface detector assembly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, as applied to claim 1 above, and further in view of US2011/0134113 to Ma et al. “Ma”.

Regarding claim 10, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
Caluser further discloses a handheld imaging probe (Fig. 19; “hold the ultrasound probe scan-head center at the anatomical reference”, Page 21, lines 17-18; the capability of the ultrasound probe to be held, reads on the probe being handheld);
wherein the processor (“processor”, Page 14, line 14) further comprises: 
a tracking module (3D magnetic tracking member with transmitter connected to TDMD”, Page 14, lines 12- Page 15, line 8) for tracking a real-time position of the handheld imaging probe (TDMD computer determining real-time location of ultrasound probe, Page 5, lines 18-20; ultrasound probe position dynamically registered in real time, Page 31, Claim 8; “enables, during real time ultrasound scanning, continuous ultrasound probe position and orientation display”, Page 6, lines 7-10; wherein the display is generated by the TDMD using positional information provided by position sensor 52, Page 15 line 9 – 15; wherein the position data is dynamic, Page 14 line 23 – Page 15, line 8); and 
a coregistration module (TDMD computer with position tracking module, Page 14, line 12 – Page 15, line 8) further programed to co-register the first medical image with a medical image acquired using the handheld imaging probe based on positional coordinates of the at least one common surface landmark (Abstract; Page 6, line 21- Page 7, line 2; Page 7, lines 3-6) [Examiner notes: Caluser discloses “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.” (Page 6, line 21- Page 7, line 2) Caluser further discloses each saved ultrasound image will have attached positional information corresponding to each pixel in the ultrasound frame and the diagram with the body part with the ultrasound probe position and orientation in reference to the anatomical reference(s) (Page 7, lines 3-6), wherein the anatomical reference is a nipple (Page 6, lines 14-15), such as Nipple C (Page 21, lines 17-18).  Therefore, registering a series of images in a first image set with the body part representation of a second set, would include registering at least first and second images of the first ultrasound image set to the body part representation of a second set, wherein each image contains position data from the positional sensors (and would read on the position of the surface frame since the surface frame is attached to the ultrasound probe with the position sensor as discussed above) and position data in reference to the anatomical reference, and would read on co-registering a first medical image of the medical patient with a medical image acquired using the handheld imaging probe (i.e. a second image acquired by the ultrasound in the first image set) of the medical patient based on the positional coordinates of the at least one common surface landmark.]
However, Caluser does not disclose a probe camera coupled thereto, the probe camera configured to acquire surface images of a portion of the skin surface of the medical patient proximate the handheld imaging probe; and a probe surface image module connected to a signal output of the probe camera and programmed to identify positional coordinates of surface landmarks within the surface images acquired by the probe camera.
Anthony teaches having a probe camera (camera”, Fig. 1, Ref. 132, Paragraph 0045) coupled to the handheld imaging probe (included with the handheld ultrasound probe, Paragraph 0045), the probe camera configured to acquire surface images of a portion of the skin surface of the medical patient proximate the handheld imaging probe (for recording a digital image of the skin surface, Paragraph 0045, to detect on target on the skin, Fig. 1, Ref. 134, which is proximate to the probe); and
a probe surface image module (Processor, Ref. 732, Paragraph 0102) connected to a signal output (interface, Ref. 736, coupling probe to processor, Paragraph 0104) of the probe camera and programmed to identify positional coordinates of surface landmarks within the surface images acquired by the probe camera (“establishing a world coordinate system using the predetermined dimensions of the fiducial marker and the two or more digital images”, Paragraph 0124.  It would be inferred that the positional coordinates of the fiducial marker/features of the skin surface would need to be determined in the two or more digital images to convert/establish into a world coordinate system). 
Additionally, Anthony teaches comparing surface landmarks within at least one image with a second image (“the fiducial marker/features of the skin surface may be visible in at least one of the plurality of digital images…the correspondence between images may be extracted”, Paragraph 0122, where correspondence reads on comparing) and identifying at least one common surface landmark based on the comparison (“identifying the fiducial marker in two or more digital images from the camera”, Paragraph 0124).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the invention includes a probe camera coupled thereto the handheld imaging probe, the probe camera configured to acquire surface images of a portion of the skin surface of the medical patient proximate the handheld imaging probe; a probe surface image module connected to a signal output of the probe camera and programmed to identify positional coordinates of surface landmarks within the surface images acquired by the probe camera as taught by Anthony, in order to be able to register the surface images and establish a world coordinate system using the registered images to determine a pose of the imaging probe that also includes an ultrasound transducer, to then be able to align the ultrasound images generated from the ultrasound transducer (Anthony, Paragraph 0124).
However, the modifications of Caluser and Anthony do not explicitly disclose wherein surface landmarks such as the nipple are within at least one surface image acquired by ultrasound transducer of Caluser that reads on the surface detector assembly.
Ma teaches in a similar field of endeavor co-registering an ultrasound image with an image from a second imaging modality (Paragraph 0072).
Ma teaches using a fiducial skin marker, or external landmark, such as a navel or nipple that can be located with the ultrasound probe (Paragraph 0073), in addition to a separate imaging modality (MRI, Paragraph 0073).  It is inferred that by locating the external landmark, such as a navel or nipple, with the ultrasound probe
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein a nipple can be located in an ultrasound image, in order to act as an external landmark between the ultrasound images and a second image modality (Ma, Paragraph 0073).
Therefore the combination of Caluser and Anthony would then teach wherein the coregistration module is further programmed to: 
compare surface landmarks within at least one surface image acquired by the surface detector assembly with surface landmarks within at least one surface image acquired by the probe camera, since Anthony teaches comparing surface landmarks to find a correspondence, and the combination of Caluser, Anthony, and Ma, would teach acquiring surface images by the surface detector assembly (ultrasound image of the breast as in the region of the nipple disclosed by Caluser in the claim 1 rejection, in view of Ma, that the nipple can be located by the ultrasound image), and by the probe camera (surface image from camera attached to device of Anthony).  Additionally, the combination of Caluser, Anthony, and Ma would also teach identifying at least one common surface landmark within the at least one surface image acquired by the surface detector assembly and the at least one surface image acquired by the probe camera based on the comparison, based on the teachings of Anthony of identifying the fiducial marker in two or images, wherein as just described above, the two images would be a “surface image” from the ultrasound probe and the “surface image” from the camera.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, as applied to claim 1 above, and further in view of US2012/0130234 to O’Connor et al. “O’Connor”.

Regarding claim 11, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications of Caluser and Anthony do not disclose wherein at least one of the first medical image and the second medical image are acquired using a pair of mammographic compression pads; and wherein the surface detector assembly is integrated within the pair of mammographic compression pads.  
O’Connor teaches in a similar field of endeavor of imaging a breast (Abstract), wherein a second surface frame (Paragraph 0029).  O'Connor teaches wherein images are acquired using a pair of mammographic compression pads (images acquired by placing a breast tissue Fig. 2, Ref. 220 between two compression members Fig. 2, Ref. 206 (a pair of mammographic compression pads); Paragraph 0015); and wherein the surface detector assembly is integrated within the pair of mammographic compression pads (a pair of compression pads opposite to each other and having a pair of gamma detectors Fig. 2, Ref. 202 opposite to each other; Paragraphs 0015, 0017). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein at least one of the first medical image and the second medical image are acquired using a pair of mammographic compression pads and wherein the surface detector assembly is integrated within the pair of mammographic compression pads, as taught by O’Connor, in order to have opposite detectors achieving high-sensitivity imagining to calculate a true depth of a functional abnormality in the images (O'Connor, Paragraph 0081).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, as applied to claim 12 above, and further in view of Edgar.

Regarding claim 14, the modifications of Caluser and Anthony disclose all the features of claim 12 above.
 Caluser discloses wherein the anatomical reference point real time tracking can used pattern recognition (Page 20, lines 16-17), and as disclosed in the claim 12 rejection above, Anthony teaches determining the positional coordinates of the at least one surface landmark in the first surface image and the positional coordinates of the at least one surface landmark in the second surface image (See claim 12 rejection above). 
However, the modifications of Caluser and Anthony do not explicitly disclose wherein determining the positional coordinates using a pattern recognition algorithm
Edgar further discloses wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein (Paragraph 0121, 0184).  Edgar discloses the software analyzes the captured images and identifies landmarks, or “skinmarks” in those images. Many aspects of human features may be used as skinmarks, for example, pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such as bumps (Paragraph 0121, 0184).  The skinmarks read on surface landmarks, and the software reads on pattern recognition algorithm.  Further, Edgar teaches, the detected skinmarks provide positional information which is broadly interpreted as positional coordinates.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein the method includes determining the positional coordinates using a pattern recognition algorithm, as taught by Edgar, in order to be able to detect the wide variety of skinmarks, that all have distinctive patterns (Edgar, Paragraph 0121). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, as applied to claim 12 above, and further in view of O’Connor. 

Regarding claim 17, the modifications of Caluser and Anthony disclose all the features of claim 12 above.  
As disclosed in claim 12 rejection above, the modifications of Caluser and Anthony disclose acquiring a second medical image and acquiring a second surface image using a camera system.
However, the modifications of Caluser and Anthony does not disclose acquiring the image using a pair of compression pads positioned on opposing surfaces of a breast of the medical patient and the camera system is integrated within at least one of the compression pads of the pair of compression pads.
O'Connor teaches acquiring the image using a pair of compression pads positioned on opposing surfaces of a breast of the medical patient (images acquired using by placing a breast tissue Ref. 220 between two compression members Ref. 206 (a pair of mammographic compression pads); Figure 2; Paragraph 0015).  Further, O’Connor teaches a camera system integrated within at least one of the compression pads of the pair of compression pads (the pair of compression pads opposite to each other and having opposite detector heads 102U and 102L with a solid-state cameras; figure 2; Paragraphs 0015, 0017, 0027). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein the system includes acquiring the image using a pair of compression pads positioned on opposing surfaces of a breast of the medical patient and the camera system is integrated within at least one of the compression pads of the pair of compression pads, as taught by O’Connor, in order to have opposite detectors achieving high-sensitivity imagining to calculate a true depth of a functional abnormality in the images (O'Connor, Paragraph 0081).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of Edgar.

Regarding claim 20, Caluser discloses a non-transitory computer readable storage medium having stored thereon instructions (TDMD chassis with hardware and processor and software, Page 14, lines 12-15; PC computer used to run instructions, Page 19, lines 4-8; software substantially used to process the data received by the processor, Page 19, lines 9-16) that cause a processor to:  
access (Page 16, line 24-Page 17, line 2) a first medical image of a medical patient having a first surface frame depicted at a first position on the medical patient and a second medical image of the medical patient having a second surface frame depicted at a second position on the medical patient, the second position at least partially overlapping the first position; [Caluser discloses on the TMD display, acquiring a body diagram I, See Fig. 6, that includes  a probe/transducer position Icon E for obtained ultrasound image D in the TMD display (Page 17, line 20 – Page 18, line 18);  Caluser further discloses obtaining a set of ultrasound images with body part representation (Page 6, line 21-Page 7, line 2)  This reads on obtaining at least first and second medical images with the probe/transducer depicted therein, wherein the depicted probe/transducer would read on the surface detector assembly (See claim 1 rejection above).  Caluser further discloses the first medical image is located at a first position and the second medical image is in a second position (Page 18, lines 19-23; Fig. 60).  Caluser discloses “an additional function is to display a cumulative area of the transducer positions (via icon E) over the body diagram, where the ultrasound images of breast tissue were generated and displayed in real time, during patient examination. Fig.60 displays all ultrasound frames generated while scanning the breast (F) over the breast diagram with nipple C”, (Page 18, lines 19-23).  Therefore, as show in Fig. 60, by displaying all ultrasound frames generated while scanning the breast, each frame/image depicts a different position, and it is inherent that a first medical image (ultrasound frame/image) is located at a first position and the second medical image (ultrasound frame/image neighboring the first ultrasound frame/image) is located in a second position.  Additionally, it is also inherent that the surface frame is attached to the second skin surface of the medical patient at a second position that at least partially overlaps the first position, since for image acquisition, the ultrasound probe with surface frame is attached to the breast (Page 11, line 9; Page 17, line 17-Page 18, line 4; Fig. 5, showing ultrasound probe 34 attached to the breast), and as shown in Fig. 60, multiple ultrasound images are acquired during breast scanning (Page 18, lines 19-23), where each image is in a different but overlapped position.  Therefore it is inherent for a second image, the surface frame is attached to a second skin surface of the medical patient at a second position that at least partially overlaps the first position.  Caluser further discloses that the first and second medical images are overlapping (“An additional function is to display a cumulative area of the transducer positions (via icon E) over the body diagram, where the ultrasound images of breast tissue were generated and displayed in real time, during patient examination. Fig.60 displays all ultrasound frames generated while scanning the breast (F) over the breast diagram with nipple C”, (Page 18, lines 19-23; As seen in Fig. 60, the ultrasound images are overlapping).]
Caluser discloses coregistering the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark (Abstract; Page 6, line 21- Page 7, line 2; Page 7, lines 3-6). [Examiner notes: Caluser discloses “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.” (Page 6, line 21- Page 7, line 2) Caluser further discloses each saved ultrasound image will have attached positional information corresponding to each pixel in the ultrasound frame and the diagram with the body part with the ultrasound probe position and orientation in reference to the anatomical reference(s) (Page 7, lines 3-6), wherein the anatomical reference is a nipple (Page 6, lines 14-15), such as Nipple C (Page 21, lines 17-18).  Therefore, registering a series of images in a first image set with the body part representation of a second set, would include registering at least first and second images of the first ultrasound image set to the body part representation of a second set, wherein each image contains position data from the positional sensors (and would read on the position of the surface frame since the surface frame is attached to the ultrasound probe with the position sensor as discussed above) and position data in reference to the anatomical reference, and would read on co-registering a first medical image of the medical patient with a second medical image of the medical patient based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first medical image, and positional coordinates of the surface frame within the second medical image.  This is further supported in the Abstract where multiple ultrasound free hand two-dimensional frames can be reconstructed in three-dimensional volume images corresponding to the scanned region.]
However, Caluser does not explicitly disclose instructions that cause a processor to: access a first surface image acquired of a skin surface of a medical patient beneath the first surface frame; detect a first set comprising one or more surface landmarks within the first surface image; access a second surface image acquired of a skin surface of a medical patient beneath the second surface frame; detect a second set comprising one or more surface landmarks located within the second surface frame within the second surface image; compare the first set within the first surface image with the second set within the second surface image; and identify at least one common surface landmark within the first surface image and the second surface image based on the comparison.
Anthony teaches memory 738 that may be a mass storage device for storing scan data and a computer with a processor 742 (Paragraph 0106) for processing (Paragraphs 0107, 0112, 0115).  Anthony teaches accessing (“retrieval”, Paragraph 0107) a first and second surface image of a first skin surface of a medical patient from a device comprising a camera system (Paragraphs 0027, 0045).  Anthony teaches a device (Fig. 1, Ref. 100) with a camera (Fig. 1, Ref. 132; Paragraph 0045) and an ultrasound probe (Fig. 1, Ref. 112; Paragraphs 0027-0028, 0045), wherein the probe can be integrated into the frame (Fig.1, Ref. 118) of device 100 (Paragraph 0027).  The camera can be mounted on the ultrasound transducer of the ultrasound probe (Paragraph 0045).  The camera can be directed toward the skin surface in order to capture images of the skin surface (Paragraph 0045).  The images read on first and second surface images.  
Anthony further teaches determining positional coordinates of at least one surface landmark in the first and second image (“establishing a world coordinate system using the predetermined dimensions of the fiducial marker and the two or more digital images”, Paragraph 0124.  It would be inferred that the positional coordinates of the fiducial marker/features of the skin surface would need to be determined in the two or more digital images to convert/establish into a world coordinate system).  This reads on detecting at least one surface landmark in the first and second image.  
 Anthony teaches comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image (“the fiducial marker/features of the skin surface may be visible in at least one of the plurality of digital images…the correspondence between images may be extracted”, Paragraph 0122, where correspondence reads on comparing) and identifying at least one common surface landmark based on the comparison (“identifying the fiducial marker in two or more digital images from the camera”, Paragraph 0124); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the invention include accessing a first surface image of a first skin surface of a medical patient beneath the first surface frame; detect surface landmarks within the first surface image; access a second surface image acquired of a skin surface of a medical patient beneath the second surface frame; detect at least one surface landmark within the second surface image; compare the surface landmarks within the first surface image to the surface landmarks within the second surface image; and identify at least one common surface landmark within the first surface image and the second surface image based on the comparison, as taught by Anthony, in order to be able to register the surface images and establish a world coordinate system using the registered images to determine a pose of the imaging probe that also includes an ultrasound transducer, to then be able to align the ultrasound images generated from the ultrasound transducer (Anthony, Paragraph 0124).
Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Caluser and Anthony to teach the device with a camera system is a surface detector assembly comprising a surface frame coupleable to the skin surface with a camera system registered to the surface frame since Caluser discloses a surface detector assembly with an ultrasound transducer and an attachment that reads on the surface frame coupled to the transducer (See Claim 1 rejection above) and Anthony teaches a device with an ultrasound system with a camera system, wherein the camera of the camera system is coupled to the ultrasound transducer.  Both the camera and the attachment being coupled to the ultrasound transducer would read on the camera being registered to the frame, via the ultrasound transducer.  The motivation would be the same as above.
The combination of Caluser and Anthony would then teach the surface images is acquired of a skin surface of a medical patient beneath their respective surface frames, since the camera is mounted at the ultrasound transducer which also has a surface frame coupled to it, the camera would be able to take surface skin image of the portion beneath the surface frame.
Further, since the ultrasound images of Caluser are overlapping (as shown in Fig. 60), it would be inherent that in the combination of Caluser and Anthony, that the surface images would be overlapping, since the two imaging sensors (ultrasound and camera) are both part of the same assembly.  In this overlapping display, the position of the ultrasound frame can be broadly interpreted as the position of the surface frame, wherein a first ultrasound frame would correlate with a first surface frame, and a second ultrasound frame would correlate with a second surface frame.
However, the modifications of Caluser and Anthony do not disclose detecting a first set of landmarks in the first and a second set of landmarks in a second surface image.  
Edgar teaches a similar system a surface detector assembly (“applicator head”, Fig, 1, Ref. 2) positionable on a skin surface (“moved across the skin”, Paragraph 0064), with a surface frame (“floating ring”, Paragraph 0064, Fig. 1, Ref. 6), camera system (“high resolution camera module”, Paragraph 0075, 0121; Fig. 1, Ref. 16), and a processor (“computer”, Paragraph 0082-0084) with a surface frame image module (computer memory with software for tracking registration, Paragraph 0086).  Edgar teaches wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein (Paragraph 0121, 0184).  Edgar discloses the software analyzes the captured images and identifies landmarks, or “skinmarks” in those images. Many aspects of human features may be used as skinmarks, for example, pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such as bumps (Paragraph 0121, 0184).  The skinmarks read on surface landmarks. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Caluser and Anthony, wherein the method includes detecting multiple landmarks, as taught by Edgar, in order to determine a common landmark out of all the potential types of surface landmarks found on the skin such as pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such as bumps.
Therefore, in the combination of Caluser, Anthony, and Edgar, Anthony’s teachings of detecting surface features of the skin for each of the first and second image, would include detecting skinmarks, in view of Edgar, and the skinmarks in the first image would read on a first set of surface landmarks, and the skinmarks in the second image would read on a second set of surface landmarks.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited system for registering medical images comprising: a surface detector assembly positionable on a skin surface of a medical patient, the surface detector assembly comprising: a surface frame; a camera system coupled to the surface frame and configured to acquire one or more surface images of a portion of the skin surface of the medical patient located proximate a lower surface of the surface frame; and a processor comprising: a surface frame image module connected to a signal output of the camera system and programmed to identify positional coordinates of at least one common surface landmark within the one or more surface images; and a coregistration module programmed to co-register a first medical image of the medical patient with a second medical image of the medical patient based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first medical image, and positional coordinates of the surface frame within the second medical image is found in claim 1 of the ‘079 patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the position sensor coupled to the surface frame; wherein the processor further comprises a frame tracking module that receives a signal output from the position sensor and determines a real-time location of the surface frame therefrom; and wherein the coregistration module is further programmed to dynamically adjust registration between the first medical image and the second medical image based on the real-time location of the surface frame is found in claim 2 of the ‘079 patent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the display that displays the at least one common surface landmark relative to the surface frame on a body diagram of the medical patient is found in claim 20 of the ‘079 patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the surface frame image module programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein is found in claim 3 of the ‘079 patent.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the at least one common surface landmark comprising a micro feature located on the skin surface is found in claim 4 of the ‘079 patent.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the at least one common surface landmark comprising a body surface feature that is located proximate to and beneath the skin surface is found in claim 5 of the ‘079 patent.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the at least one of a radiopaque material and an oil-filled structure embedded within the surface frame is found in claim 6 of the ‘079 patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the surface detector assembly further comprising a visible grid positioned within the surface frame is found in claim 7 of the ‘079 patent.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the visible grid comprising one of a plurality of intersecting light beams and a plurality of radiopaque wires is found in claim 8 of the ‘079 patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because handheld imaging probe having a probe camera coupled thereto, the probe camera configured to acquire surface images of a portion of the skin surface of the medical patient proximate the handheld imaging probe; wherein the processor further comprises: a tracking module for tracking the real-time position of the handheld imaging probe; and a probe surface image module connected to a signal output of the probe camera and programmed to identify positional coordinates of surface landmarks within the surface images acquired by the probe camera; and wherein the coregistration module is further programmed to: compare surface landmarks within at least one surface image acquired by the surface detector assembly with surface landmarks within at least one surface image acquired by the probe camera; identify at least one common surface landmark within the at least one surface image acquired by the surface detector assembly and the at least one surface image acquired by the probe camera based on the comparison; and co-register the first medical image with a medical image acquired using the handheld imaging probe based on positional coordinates of the at least one common surface landmark is found in claim 9 of the ‘079 patent.  
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the at least one of the first medical images and the second medical image acquired using a pair of mammographic compression pads and the surface detector assembly integrated within the pair of mammographic compression pads is found in claim 10 of the ‘079 patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method of coregistering medical images comprising: acquiring a first surface image of a first skin surface of a medical patient using a surface detector assembly comprising a surface frame coupleable to the first skin surface and a camera system registered to the surface frame; determining positional coordinates of at least one surface landmark in the first surface image; acquiring a first medical image of the medical patient having the surface frame depicted therein; acquiring a second surface image of a second skin surface of the medical patient, the second skin surface at least partially overlapping the first skin surface; determining positional coordinates of at least one surface landmark in the second surface image; comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image; identifying at least one common surface landmark based on the comparison; and coregistering the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark is found in claim 11 of the ‘079 patent.  
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method further comprising acquiring the second surface image using the surface detector assembly is found in claim 12 of the ‘079 patent.  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method further comprising determining the positional coordinates of the at least one surface landmark in the first surface image and the positional coordinates of the at least one surface landmark in the second surface image using a pattern recognition algorithm is found in claim 13 of the ‘079 patent.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method further comprising: acquiring the first medical image using a first imaging modality and acquiring the second medical image using a second imaging modality, different from the first imaging modality is found in claim 14 of the ‘079 patent. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method further comprising: acquiring the second medical image using an imaging system comprising a handheld probe; and acquiring the second surface image using a camera coupled to the handheld imaging probe is found in claim 15 of the ‘079 patent.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method further comprising: acquiring the second medical image using a pair of compression pads positioned on opposing surfaces of a breast of the medical patient; and acquiring the second surface image using a camera system integrated within at least one of the compression pads of the pair of compression pads is found in claim 16 of the ‘079 patent.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method acquiring the first medical image with the surface frame located at a first position; displaying the first position of the surface frame on a body diagram of the medical patient using positional data determined from the first medical image; displaying a real-time position of the surface frame fitted with a position sensor on the body diagram of the medical patient prior to acquisition of the second medical image, wherein the real-time position of the surface frame is determined based on a signal output from the position sensor; aligning the real-time position of the surface frame with the first position of the surface frame using the body diagram; attaching the surface frame to the second skin surface of the medical patient at a second position that at least partially overlaps the first position; acquiring the second surface image with the surface frame at the second position; and acquiring the second medical image with the surface frame at the second position is found in claim 17 of the ‘079 patent.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method further comprising: tracking motion of the medical patient during acquisition of the second medical images using a position sensor that monitors positional changes of the surface frame; and dynamically adjusting registration between the first medical image and the second medical image based on the tracked motion is found in claim 18 of the ‘079 patent.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,380,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the non-transitory computer readable storage medium having stored thereon instructions that cause a processor to: access a first medical image of a medical patient having a first surface frame depicted at a first position on the medical patient; access a first surface image acquired of a skin surface of a medical patient beneath the first surface frame; detect a first set comprising one or more surface landmarks within the first surface image; access a second medical image of the medical patient having a second surface frame depicted at a second position on the medical patient, the second position at least partially overlapping the first position; access a second surface image acquired of a skin surface of a medical patient beneath the second surface frame; detect a second set comprising one or more surface landmarks located within the second surface frame within the second surface image; compare the first set within the first surface image with the second set within the second surface image; identify at least one common surface landmark within the first surface image and the second surface image based on the comparison; and coregister the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark is found in claim 19 of the ‘079 patent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793